                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 RUBEN A. LUNA, Individually and on Behalf
 of All Others Similarly Situated,                   Civil Action No.: 1:19-cv-11662-LTS

                       Plaintiff,
                                                     CLASS ACTION
 vs.

 CARBONITE, INC., MOHAMAD S. ALI and
 ANTHONY FOLGER,

                      Defendants.
 WILLIAM FENG, Individually and on Behalf
 of All Others Similarly Situated,                   Civil Action No.: 1:19-cv-11808-LTS

                       Plaintiff,
                                                     CLASS ACTION
 v.

 CARBONITE, INC., MOHAMAD S.
 ALI, and ANTHONY FOLGER,

                       Defendants.

WITHDRAWAL OF TOM JOHNATAN OR-PAZ’S MOTION FOR CONSOLIDATION
 OF THE ACTIONS, APPOINTMENT AS LEAD PLAINTIFF, AND APPROVAL OF
                   SELECTION OF LEAD COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Tom Johnatan Or-Paz (“Movant”) respectfully withdraws

his motion for consolidation of the above-captioned actions (the “Actions”), appointment as Lead

Plaintiff, and approval of his selection of Lead Counsel. On September 29, 2019 Movant timely

filed a motion for consolidation of the actions, appointment as Lead Plaintiff, and approval of

selection of counsel, stating that he suffered losses of approximately $21,212.03 in financial losses

in connection with his purchases of Carbonite, Inc. securities between February 7, 2019 and July
25, 2019, both dates inclusive. Similar motions for consolidation of the actions, appointment as

lead plaintiff, and approval of selection of counsel were filed by other putative class members in

the Actions. Having reviewed the competing lead plaintiff motions, Movant does not appear to

have the largest financial interest.

        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) provides a presumption

that the “most adequate plaintiff” to represent the interests of class members is the person or group

that, among other things, has “the largest financial interest in the relief sought by the class.” 15

U.S.C. § 78u-4(a)(3)(B)(iii)(I). Based upon a review of the competing motions and supporting

papers provided by the other movants seeking appointment as lead plaintiff, it appears that, while

Movant is well-qualified to serve as Lead Plaintiff in the Actions, he does not possess the “largest

financial interest in the relief sought by the class” as required by the PSLRA. 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I)(bb).

        This withdrawal shall have no impact on the Movant’s membership in the proposed class

and his right to share in any recovery obtained for the benefit of the class. If, for any reason, the

Court holds the other movants unable or unfit to serve as lead plaintiff, Movant and Movant’s

counsel stand ready, willing and able to serve as lead plaintiff and lead counsel, respectively.

Dated: October 7, 2019                                Respectfully Submitted,

                                                      LEVI & KORSINSKY, LLP

                                                      Respectfully Submitted,
                                                      /s/ Shannon L. Hopkins
                                                      Shannon L. Hopkins (BBO# 657485)
                                                      1111 Summer Street, Suite 403
                                                      Stamford, Connecticut 06905
                                                      Tel. (203) 992-4523
                                                      Fax: (212) 363-7500
                                                      shopkins@zlk.com

                                                      Lead Counsel for Movant and [Proposed]

                                                 2
    Lead Counsel for the Class




3
                                  CERTIFICATE OF SERVICE

       I, Shannon L. Hopkins, certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing and paper

copies will be sent to those indicated as non-registered participants on October 7, 2019.


Dated: October 7, 2019                                 /s/ Shannon L. Hopkins
                                                        Shannon L. Hopkins




                                                   4
